            Case 1:18-cv-01552-RJL Document 34 Filed 08/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WOODHULL FREEDOM FOUNDATION,                              )
HUMAN RIGHTS WATCH, ERIC KOSZYK,                          )
JESSE MALEY, a/k/a ALEX ANDREWS, and                      )
THE INTERNET ARCHIVE,
                                                          )
                                                               Case No. 1:18-cv-1552
                   Plaintiffs,                            )
                                                          )
       v.                                                 )
                                                          )
THE UNITED STATES OF AMERICA                              )
and WILLIAM P. BARR, in his official                      )
capacity as ATTORNEY GENERAL                              )
OF THE UNITED STATES,                                     )
                                                          )
                   Defendants.
                                                          )

                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Fed. R. Civ. P. 56, Plaintiffs Woodhull Freedom Foundation, Human Rights

Watch, Eric Koszyk, Jesse Maley a/k/a Alex Andrews, and The Internet Archive, respectfully

move the Court to enter summary judgment in their favor on their claims that the Allow States

and Victims to Fight Online Sex Trafficking Act of 2017, Pub. L. No. 115-164, 132 Stat. 1253

(2018) (“FOSTA”), as codified at 18 U.S.C. §§ 1591(e), 1595(d)(4) & 2421A, and 47 U.S.C.

§ 230(e)(5), is unconstitutional under the First and Fifth Amendments and the Constitution’s Ex

Post Facto Clause. FOSTA is unconstitutionally vague and overbroad, is a content-based statute

that cannot satisfy strict scrutiny, and lacks the necessary scienter requirements to be

constitutional, and it explicitly is meant to have retroactive reach in both its criminal and civil

applications.

       Plaintiffs request a declaratory ruling that FOSTA is unconstitutional and a permanent

injunction against its enforcement and application. There is a substantial controversy between

Plaintiffs and the government regarding whether the FOSTA violates the First Amendment, and
          Case 1:18-cv-01552-RJL Document 34 Filed 08/31/20 Page 2 of 3




as to whether it can be constitutionally enforced by federal and state officials by seeking criminal

penalties for asserted violations, and by litigants seeking to impose civil liability, such that there

is a real and immediate need warranting a declaration of unconstitutionality. United Gov’t Sec.

Officers of Am., Local 52 v. Chertoff, 587 F. Supp. 2d 209, 222 (D.D.C. 2008). Injunctive relief

is proper because given FOSTA’s unconstitutionality, Plaintiffs (and others subject to FOSTA)

are suffering irreparable injury in the absence of an injunction, and both the balance of interests

and public interest favor relief. E.g., Guffey v. Duff, --- F. Supp. 3d ---, 2020 WL 2065274, at *9

(D.D.C. Apr. 29, 2020). See also Mills v. D.C., 571 F.3d 1304, 1312 (D.C. Cir. 2009); Pursuing

America’s Greatness v. FEC, 831 F.3d 500, 511-12 (D.C. Cir. 2016); Elrod v. Burns, 427 U.S.

347, 373 (1976).

       In support of this Motion, Plaintiffs file the following accompanying documents:

Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for Summary Judgment,

and Plaintiffs’ Statement of Undisputed Material Facts and accompanying exhibits, including the

Declarations of Kate D’Adamo, Dr. Jessica P. Ashooh, Dr. Alexandra Lutnick, Alexandra Frell

Levy Yelderman, Jesse Maley, Brewster Kahle, Ricci Levy, Eric Koszyk, and Dinah

PoKempner. Plaintiffs also rely on declarations by Ms. Levy and Dr. Kimberly Mehlman-

Orozco, filed earlier in this case. ECF Nos. 5-2 & 5-9.

       WHEREFORE, it is hereby respectfully requested that this Court grant summary judg-

ment for Plaintiff’s and enter an order enjoining FOSTA’s enforcement and application.

DATED: August 31, 2020




                                                  2
Case 1:18-cv-01552-RJL Document 34 Filed 08/31/20 Page 3 of 3



                                  Respectfully submitted,


                                       /s/ Robert Corn-Revere
                                  ROBERT CORN-REVERE
                                  D.C. Bar No. 375415
                                  RONALD G. LONDON
                                  D.C. Bar No. 456284
                                  Davis Wright Tremaine LLP
                                  1301 K Street, NW, Suite 500 East
                                  Washington, D.C. 20005
                                  Telephone: (202) 973-4200
                                  Facsimile: (202) 973-4499
                                  Email: bobcornrevere@dwt.com
                                         ronnielondon@dwt.com

                                  LAWRENCE G. WALTERS
                                  Florida Bar No.: 0776599
                                  Pro Hac Vice
                                  Walters Law Group
                                  195 W. Pine Ave.
                                  Longwood, FL 32750-4104
                                  Telephone: (407) 975-9150
                                  Facsimile: (408) 774-6151
                                  Email: Larry@FirstAmendment.com
                                         Paralegal@FirstAmendment.com

                                  AARON MACKEY
                                  D.C. Bar No. 1017004
                                  DAVID GREENE
                                  (admitted in California)
                                  Pro Hac Vice
                                  CORYNNE MCSHERRY
                                  (admitted in California)
                                  Electronic Frontier Foundation
                                  815 Eddy Street
                                  San Francisco, CA 94109
                                  (415) 436-9333
                                  Email: amackey@eff.org
                                         davidg@eff.org

                                  DAPHNE KELLER
                                  Cal. Bar No. 226614
                                  Stanford Cyber Law Center
                                  616 Jane Stanford Way #E016
                                  Stanford, CA 94305
                                  (650) 725-0325
                                  Email: daphnek@stanford.edu


                                  Attorneys for Plaintiffs




                              3
